DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I Species A1 and B2 in the reply filed on 11/17/2021 is acknowledged. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Restriction is FINAL.

Status of claims
Claims 1-6 are pending.  
Claim 6 has been withdrawn.
Claims 7-21 have been canceled.
New claims 22-36 have been added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tube with the first edge of the first metallic layer directly joined to the second edge of the second metallic layer as in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: Claims 1 and 2 contain a listing of elements “a.” “b.” “c.” and “d.” which does not provide the proper claim format.  For proper claim format, each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Additionally, claim 2 recites in line 4 “c. core layer”.  In addition to the removal of the “c.” designation, the limitation should read “a core layer”.  Appropriate corrections are required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites in line 1 “The tube of claim 2, wherein tube…”.  The limitation should read “The tube of claim 2, wherein the tube…”  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27 recites in line 3 “wherein the first edge of the metallic layers on parallel, spaced apart planes.” The limitation should read “wherein the first edges of the metallic layers are on parallel, spaced apart planes.”   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 29, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

    PNG
    media_image1.png
    396
    464
    media_image1.png
    Greyscale

Claims 1-5 and 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 32 and 36 the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of furthering prosecution examiner interprets as not part of the claimed invention.  Claims 3-5 and 22-35 are rejected as being dependent to either claim 1 or claim 2.
Regarding claims 1 and 2, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of furthering prosecution examiner interprets as not part of the claimed invention.  Claims 3-5 and 22-36 are rejected as being dependent to either claim 1 or claim 2.
Regarding claim 2, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of furthering prosecution examiner interprets as not part of the claimed invention.  Additionally, claim 2 describes “a seam region connecting ends of the first metallic layer and connecting ends of the second metallic layer, with a core layer material between the connected ends; wherein the tube has a wall thickness and the seam region extends the wall thickness”.  It is not clear where the core layer is located.  It cannot be discerned whether claim limitation requires the core layer material between the layers within the seam region between the connected ends of each connected metallic layer as in Fig A below or if the seam comprises the core material so that it is the connector between the ends of the layers as in Fig B below, or whether the core layer is merely between the metallic layers at the ends of the metallic layers but not in the seam region as in Fig C below.  As such the metes and bounds of 


    PNG
    media_image2.png
    347
    615
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    305
    526
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    325
    651
    media_image4.png
    Greyscale




Claims 22-36 are rejected as being dependent to claim 2.
Claims 25 – 28 are rejected as indefinite for being directed to limitations of an intermediate product no longer present in the final product.  For example, as in claim 25 whereas the first edge region and the second edge region of a tube are not spaced apart by a width of a blank strip because the edges are connected, in claim 26 whereas the width of the second metallic layer is greater than the first metallic layer in claim 27, wherein the first edge of the metallic layers on parallel, spaced apart planes, not possible for both a blank and a tube since once the tube is formed and the layers have different radii of curvature they can no longer remain parallel, in claim 28, wherein the first edge of one or both of the metallic layers is orthogonal to a face surface since the face is not the same flat surface of a blank.  Therefore, it is unclear what Applicant intends to claim.  As such examiner interprets as the limitations only of the tube itself giving no weight to any limitations of the blank. Claims 29-36 are rejected as being dependent to claim 25.
Claim 29 is rejected as being unclear.  Claim 29 is dependent to claim 2 through claim 25 and whereas claim 2 recites “a seam region connecting ends of the first metallic layer and connecting ends of the second metallic layer, with core layer material between the connected ends” claim 29 recites “the first edge of the first metallic layer is joined directly to a second edge of the second metallic layer” it is not clear how both can be true simultaneously.  
Claims 26-28 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because the limitations applying to the blank or strip are no longer present in the final product and are not given patentable weight, the claims are not further limiting as they claim no further limitations beyond the claim to which they each depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 22-28, 30-31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avila et al (WO 2020/132202 A1).
Regarding claim 1, as indicated above the claim is interpreted due to the indefinite language to not require the limitations following the indefinite language of “preferably” and “such as thus allowing for the core layer to be any material. Avila discloses a tube comprising a cylindrical wall with a wall thickness (104) with a core material (106) and an aluminum alloy cladding (108’) (first metallic layer) and (108) (second metallic layer arranged over the first metallic layer) Fig 2 and [0037].  Avila discloses the tube may have a weld seam (122) (connecting ends of the first and second metallic layers and free of core material) which extends the wall thickness [0043] and shown in Fig 4B.
Regarding claim 2, as indicated above the claim is interpreted due to the indefinite language to not require the limitations following the indefinite language of “preferably”, “such as” and “e.g.” (for example) thus allowing for the core layer to be any material and a width to be any dimension that may be interpreted as a width in any way. Avila discloses a tube comprising a cylindrical wall with a wall thickness (104) with a core material (106) and an aluminum alloy cladding (108’) (first metallic layer) and (108) (second metallic layer arranged over the first metallic layer) Fig 2 and [0037].  Avila discloses the tube may have a weld seam (122) (connecting ends of the first and second metallic layers and free of core material) which extends the wall thickness [0043] and shown in Fig 4B.  Because the core layer extends completely around the diameter of the tube to the ends of the cladding layers (first and second metallic layers) up to the weld the core layer is considered to be between the connected ends of the 

    PNG
    media_image5.png
    357
    569
    media_image5.png
    Greyscale

Regarding claims 3 and 22, Avila discloses all of the limitations of claims 1 and 2 and further discloses the cladding (first and second metallic layers) (108’) and (108) are aluminum [0037] and the tube is round and has a cylindrical shape [0037].
Regarding claims 4 and 23, Avila discloses all of the limitations of claims 1 and 2 and since the material of the core is the only polymeric material and it is deemed not required or as optional the limitation of claim 4 is considered met.
Regarding claims 5 and 24, Avila discloses all of the limitations of claims 1 and 23 and provides for a core that contacts both the first and second cladding layers (metallic layers) and since the material of the core is the only polymeric material 
Regarding claim 25, Avila discloses all of the limitations of claim 2 and the tube comprises first and second edge regions of the first and second cladding layers (metallic layers) joined together at the weld with a core layer between the first and second metallic layers [0037] and [0043].  Although the tube of Avila may be formed from sheets (a blank strip) and as such, the limitation “wherein the first and second edge regions of the blank or strip are spaced apart by a width of the blank or strip” is necessarily met, the limitation “formed of a blank strip” is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 26, Avila discloses all of the limitations of claim 25.  Regarding the limitation “wherein the blank is characterized by a width of the second metallic layer that is greater than a width of the first metallic layer”, this width limitation is not present in the final product and therefore, is not afforded patentable weight.
Regarding claim 27, Avila discloses all of the limitations of claim 25.  Regarding the limitation “wherein the first edge region of the blank or strip is characterized by a first edge of the first metallic layer and a first edge of the second metallic layer, wherein the first edge of the metallic layers on parallel, spaced apart planes”, this parallel orientation 
Regarding claim 28, Avila discloses all of the limitations of claim 27.  Regarding the limitation “wherein the first edge of one or both of the metallic layers is orthogonal to a face surface of the blank”, this orthogonal orientation limitation is not present in the final product and therefore, is not afforded patentable weight.
Regarding claim 30, Avila discloses all of the limitations of claim 25. Regarding the limitation “wherein the blank is characterized by a width of the second metallic layer that is the same as a width of the first metallic layer”, this width limitation is not present in the final product and therefore, is not afforded patentable weight.  Therefore, the claim limitations are considered met.
Regarding claim 31, Avila discloses all of the limitations of claim 30 and further discloses the tube as welded [0043] (the edge regions of the tube) are free of core material and any nonmetallic material.
Regarding claim 33, Avila discloses all of the limitations of claim 25 and further discloses the tube is welded on a plane parallel to a thickness of the tube and thus to a thickness in the seam region [0043], (FIG 4B) and (FIG 2).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (WO 2020/132202 A1) in view of Parker et al (US 2019/0162227A1).
Regarding claims 32, 34, and 35, Avila discloses all of the limitations of claim 2 and further teaches the desire for greater strength of the cladding [0039]. Avila does not teach an edge surface having an acute angle, or wherein the first edge region and the second edge region mate along a plane that is tilted (by greater than 0˚, by 2° or more, 
However, Parker teaches increased surface area of a weld increases strength [0003] and because Avila teaches the desire for greater strength of the cladding, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a weld surface of the tube edge with the largest possible surface area by providing a maximized angled cut to the edge, or a jagged edge in order to increase the weld surface area and increase the welded strength of the tube.
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (WO 2020/132202 A1) in view of Parker et al (US 2019/0162227A1) further in view of (WO 2018/019218 A1) hereafter referenced as the US equivalent Cen et al (US 2021/0285726 A1).
Regarding claim 36, Avila in view of Parker teaches all of the limitations of claim 35 for a heat exchanger tube (Abstract).
Avila does not teach a core layer of the tube as glass or polymer.
However, Cen teaches heat exchange tubes may be made of metallic materials but that glass and PTFE( Polytetrafluoroethylene) (a polymer) are normally adopted for high temperature corrosive service.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a core layer of glass or 

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because there is no reason identified in the art to provide what would be a skewed wall connection for the tube of Avila.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784